DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/647,777 for a SLIDE DEVICE FOR VEHICLE SEAT, filed on 3/16/2020.  This correspondence is in response to applicant's reply filed on 12/7/2021.  Claims 5 and 6 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The Drawings filed on 3/16/2020 are accepted.
Allowable Subject Matter
Claims 5 and 6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art does not teach the device comprising an operational member includes a first contact part that contacts the support member to restrict the operational member from rotating in the first rotational direction, and the pulled part and the first contact part are included in an input wall located on one side of the supported part in the vehicle lateral direction, in combination with the other references cited; regarding claim 6, the prior art does not teach the device comprising an operational member includes a second contact part that contacts the support member to restrict the operational member from rotating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 4, 2022